UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended November 30, 2009 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number000-52322 Gulf United Energy, Inc. (Exact name of small Business Issuer as specified in its charter) Nevada 20-5893642 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) P.O Box 22165;Houston, Texas77227-2165 (Address of principal executive offices)(Postal or Zip Code) (713) 942-6575 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past90 days [X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[]Yes [ X ] No APPLICABLE ONLY TO CORPORATE ISSUERS As of January 15, 2010, there were approximately 26,350,000 shares of $0.001 par value common stock issued and outstanding. EXPLANATORY NOTE We are filing this Amendment to our Form 10-Q for the quarterly period ended November30, 2009 (“Original Quarterly Report”), in response to certain comments made by the staff of the SEC (the “ Staff”). In response to those comments, we have amended and restated the disclosure in Item4 of Part 1, Controls and Procedures, to describe the remediation that was undertaken between August 31, 2009 and November 30, 2009 to address the lack of effectiveness of our disclosure controls and procedures over financial reporting that existed as of August 31, 2009. Except as described above, the remainder of the Original Quarterly Report is unchanged and does not reflect events occurring after the filing of the Original Quarterly Report with the SEC on January 20, 2010. Accordingly, this Amendment should be read in conjunction with the Original Quarterly Report. ITEM 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls Our Principal Executive Officer and Principal Financial Officer, after evaluating the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this report, have concluded that, based on the evaluation of these controls and procedures, that our disclosure controls and procedures were effective.We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit to the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized, and reported within the time periods specified by the Securities and Exchange Commission's rules and forms, and that information is accumulated and communicated to our management, including our principal executive and principal financial officers (whom we refer to in this periodic report as our Certifying Officers), as appropriate to allow timely decisions regarding required disclosure. Our management evaluated, with the participation of our Certifying Officers, the effectiveness of our disclosure controls and procedures as of January 15, 2010, pursuant to Rule 13a-15(b) under the Securities Exchange Act.Based upon that evaluation, our Certifying Officers concluded that, as of November 30, 2009, our disclosure controls and procedures were effective. Changes to Internal Controls and Procedures over Financial Reporting For the fiscal year ended August 31, 2009, our Principal Executive Officer and Principal Financial Officer identified the following material weaknesses: 1) As of August 31, 2009, effective controls over the control environment were not maintained.Specifically, a formally adopted written code of business conduct and ethics that governs the Company’s employees, officers and director was not in place.In addition, management has not developed and effectively communicated it accounting policies and procedures.This has resulted in some inconsistent practices.Further, the Board of Directors does not have any independent members and no director qualifies as an audit committee financial expert as defined in Item 407(d)(5)(ii) of Regulation S-B.Since these entity-level programs have a potentially pervasive effect across the organization, management has determined that those circumstances constitute a material weakness. 2) As of August 31, 2009, effective controls over financial statement disclosures were not maintained.Specifically, controls were not designed and in place to ensure that all disclosures required were originally addressed in our financial statements. Our internal control over financial reporting has been modified during our most recent fiscal quarter by implementing a written code of business conduct and ethics.We have also implemented new internal procedures to ensure we provide more complete and timely disclosures to those responsible for drafting the financial statements. Management’s Remediation Plans We will look to add additional directors to our board of directors that qualify as independent members, at least one of which that would also qualify as an audit committee financial expert.There can be no assurance, however, based on our limited resources, that we will be able to attract individuals willing to serve as directors of the Company or who would qualify as an audit committee financial expert. Limitations on the Effectiveness of Controls Our management does not expect that our disclosure controls or our internal controls over financial reporting will prevent all errors and fraud. A control system, no matter how well conceived and operated, can provide only reasonable, but not absolute, assurance that the objectives of a control system are met. Further, any control system reflects limitations on resources, and the benefits of a control system must be considered relative to its costs. These limitations also include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people or by management override of a control. A design of a control system is also based upon certain assumptions about potential future conditions; over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate.
